                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:20-cv-00042-FDW-DSC
 GREAT STAR INDUSTRIAL USA, LLC )
 and  HANGZHOU          GREAT STAR )
 INDUSTRIAL CO., LTD.,             )
                                   )
      Plaintiffs,                  )
                                   )
 vs.                               )
                                   )
 APEX BRANDS, INC.,                )
                                   )
      Defendant.                   )
                                   )
                                   )                                   ORDER
 APEX BRANDS, INC. and APEX TOOL )
 GROUP, LLC,                       )
                                   )
      Counterclaimants,            )
 vs.                               )
                                   )
 GREAT STAR INDUSTRIAL USA, LLC )
 and  HANGZHOU          GREAT STAR )
 INDUSTRIAL CO., LTD.,             )
                                   )
      Counterdefendants.           )
                                   )

       THIS MATTER is before the Court sua sponte after scheduling a hearing for April 8, 2020

on Defendant and Counterclaimants’ Motion for Preliminary Injunction. See (Docs. Nos. 8, 16).

In light of the rapid spread of the COVID-19 novel coronavirus, and in an effort to promote social

distancing, the Court deems it unnecessary to hold the hearing as it was originally scheduled.

Instead, the Court shall rule on the motion based on the parties’ briefs and the forthcoming

documents to be submitted, discussed below.

       IT IS THEREFORE ORDERED:

                                                1
  1. Within seven (7) days of this Order, each party is to file with the Court a proposed

     Order.

  2. These proposed Orders shall contain both findings of fact and conclusions of law.

  3. The Clerk of Court is respectfully DIRECTED to remove the April 8, 2020 hearing

     from the calendar.

IT IS SO ORDERED.


                                Signed: March 27, 2020




                                       2
